Title: To George Washington from Lieutenant Colonel William Stephens Smith, 18 March 1778
From: Smith, William Stephens
To: Washington, George



May it please your Excellency
Lancaster [Pa.]March 18th 1778

I have this Day Recd your Excellency’s Letter of the 14th Instant repeating the Orders that I was honour’d with when I had last the Pleasure of waiting on you & must confess that it gives me considerable unneasiness that I should ever give your Excellency the trouble of repeating your Orders. But I can with truth assure your Excellency that upon my return to this Place I Issued Orders for my Men to hold themselves in readiness to March at the Shortest Notice & should have marchd according to your Request if the Roads & Wheather would have permitted as your Excellency was so Polite as to observe in your Letter.
I shall march on Saturday or Sunday next Wheather permitting & upon my Arrival at the White Horse shall Wait on your Excellency for my Orders to proceed to the advancd Post of the Army which I hope your Excellency still intends Honouring me with—If your Excellency

should have any doubts arriseing in your mind concerning the propriety of my Behaivour in this particular I would wish that Coll Gibson’s sentiments might be taken on the Subject he being Commanding Officer at this Post must be acquainted with the Reason for my Delay for I should be render’d extreamly unhappy if I had the least suspission that your Excellency harbour’d a single Sentiment to my Disadvantage particularly that of Neglect of Duty which I hope your Excellency will never find me Guilty of. I remain with the utmost Respect Your Excellency’s Most devoted Servt

Wm S. Smith

